Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 1 of 14

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
DANIEL CARPENTER, ET AL.
VS. : NO. 3:14cv741(SRU)
LYNN ALLEN, ET AL. : MARCH 1, 2021
PLAINTIFF DANIEL CARPENTER’S BRIEF IN OPPOSITION TO MOTION
TO DISMISS

This action was brought almost seven years ago. Now, the Department of Justice
has decided that the real defendant should be the United States and has filed a Notice of
Substitution and a Motion to Dismiss, all on the legally untenable theory that the case
should have been brought under the Federal Tort Claims Act and therefore should be
dismissed for various reasons among them that no administrative claim was filed.

The theory behind this newly discovered defense is that the suit is not permitted by

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

 

(1971). If it is not, then the defendants cannot be sued in their individual capacities as they
are in this case; the United States must be substituted; and the case then must be dismissed.
The defendants’ fundamental premise is wrong, however, and the house of cards
constructed upon it collapses.
The Complaint in this action alleges that the defendants, who are sued only in their

individual capacities, were acting under color of law when, on May 26, 2011, they searched

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 2 of 14

2
property of the plaintiffs located at 100 Grist Mill Road in Simsbury and at 300 Stamford.

Place in Stamford, among other locations. The Complaint alleges that the defendants
“engaged in a wholesale search of the premises..., holding individuals, including Mr.
Carpenter, against their will and incommunicado for several hours and causing substantial
damage to the premises...” (Complaint, { 14) It alleges that the search “was unreasonable
in scope and duration” (Id., { 15), and that “t]he defendants seized items beyond the scope
of what was authorized...” (Id., § 16) The Complaint expressly alleges that it is brought
under the authority of Bivens. (Id., { 2)

Courts have, of course, expressed great reluctance to expand the Bivens remedy

beyond the Fourth Amendment protection which it afforded. See, e.g., Hernandez v. Mesa,

 

140 S.Ct. 735, 739, 741-43 (2020); Ziglar v. Abbasi, 137 S.Ct. 1843, 1857 (2017). That
reluctance is of no help to the defendants, however, because the Fourth Amendment claims
in this case fall squarely within the parameters already set forth in Bivens. In fact, the
Supreme Court has clearly held that a Bivens action can be brought for violations of the
person’s constitutional rights. See, e.g., Carlson v. Green, 446 U.S. 14, 20-23 (1980). No
court has held or even suggested that Bivens does not cover the type of Fourth Amendment
violations alleged in this lawsuit. Accordingly, the Notice of Substitution should be
rejected, This case is properly brought against the individual named defendants for Fourth
Amendment violations squarely covered by Bivens.

The defendants further claim that this action is barred by Heck v. Humphrey, 512

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 3 of 14

3
U.S. 477, 487 (1994), which held that a Section 1983 action is prohibited if ‘a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence;
if it would, the complaint must be dismissed....But if the district court determines that the
plaintiff's action, even if successful, will not demonstrate the invalidity of any outstanding
criminal judgment against the plaintiff, the action should be allowed to proceed.”

The plaintiff's Fourth Amendment claim against the defendants, if successful, will
not demonstrate the invalidity of his conviction and therefore Heck is no bar to this suit. In
fact, the Supreme Court listed an unlawful search and seizure as a classic example of a
Bivens action that would not be affected by a plaintiff's conviction. See Heck v. Humphrey,
512 US. 477, 487 at n. 7 (1994): “a suit for damages attributable to an allegedly
unreasonable search may lie even if the challenged search produced evidence that was
introduced in a state criminal trial resulting in the §1983 plaintiffs still-outstanding
conviction.” See, also, Poventud v. City of New York, 750 F.3d 121, 136 (and Cir. 2014).
That is so because the plaintiff's conviction did not depend on those aspects of the search
and seizure challenged by this suit, such as the overbreadth of the seizures and the
unreasonableness of the execution; and the fact that the Search Warrant Affidavit was not
attached to the Search Warrant itself as required by the Supreme Court in Groh v. Ramirez,
and certainly by the Second Circuit in In re 650 Fifth Ave. & Related Props., 934 F.3d 147,
163 (2d Cir. 2019) (“a “glaringly deficient warrant” that “[n]o reasonable officer” would

presume valid...where the warrant did “not even arguably include a reference to

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 4 of 14

4
the...alleged crimes or a temporal scope for the items to be seized.”). Defendants have not

even attempted to carry their burden of proving otherwise. The plaintiffs conviction did
not in any way depend on the items seized that were beyond the scope of the warrant, nor
did it depend on the outrageous manner in which that warrant was executed both with
respect to damage inflicted upon the premises or to the abuse of his person or the theft of
property that still has not been returned to this very day in violation of the Fourth
Amendment, Furthermore, the Second Circuit upheld Mr. Carpenter’s conviction despite
the fact that the Search Warrant in this case was per se constitutionally defective.

The Second Circuit has gone so far as to say that a search carried out pursuant to
an invalid search warrant, or beyond the scope of a valid search warrant is akin to a search
with no warrant at all, which is per se “unreasonable” pursuant to the Fourth Amendment.
See Zuniga-Perez v. Sessions, 897 F.3d 114 (2d Cir. 2018), which states that “even where
a warrant has been issued, law enforcement agents are bound by its terms because a warrant
generally authorizes no more than what it expressly provides, to act unreasonably beyond
the terms of a warrant is akin to acting without a warrant at all." Id. at 123, citing Simon v.
City of N.Y., 893 F.3d 83, 94 (2d Cir. 2018). See, also, Massachusetts v. Sheppard, 468
U.S. 981, 988, n.5 (1984) (“[A] warrant that fails to conform to the particularity
requirement of the Fourth Amendment is unconstitutional.”).

The defendants also seek dismissal pursuant to F.R.Civ.P. 12(b)(6) on the ground

of Qualified Immunity. Qualified Immunity is an affirmative defense, and it is the

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 5 of 14

5
defendants who have the burden of proof to show they are entitled to Qualified Immunity.

See Harlow v. Fitzgerald, 457 U.S. 800 at 815 (1982); Zellner v. Summerlin, 494 F.3d 344,

 

368 (2°! Cir. 2007). The only basis for that claim, as to which the defendants have the
burden of proof, is their assertion that the search warrant creates the presumption of
probable cause. Not only is that theory discounted in the Second Circuit, see In Re 650
Fifth Avenue, the defendants who conducted the search in that case were not even protected
by the good faith exception under United States v. Leon, 468 U.S. 897, 922-23 (1984). To
be valid, a search warrant must have three things contained in it, and they cannot be
contained in documents that,are not attached to the search warrant. See United States v.
Ulbricht, 858 F.3d 71, 99-100 (2d Cir. 2017) (“First, a warrant must identify the specific
offense for which the police have established probable cause. Second, a warrant must
describe the place to be searched. Finally, the warrant must specify the items to be seized
by their relation to designated crimes.”). Exhibit One, attached, is the Lynn Allen Search
Warrant which clearly lacked all three of the Ulbricht requirements.

Furthermore, defendnts’ argument does not even address the plaintiff's Fourth
Amendment claims that the defendants exceeded the scope of that warrant and that they

executed it in an unreasonable manner inconsistent with the warrant’s command.!

 

1 Bergauist v. County of Cochise, 806 F.2d 1364, 1368-69 (9% Cir. 1986) ("Officers'
conduct in executing a search warrant is always subject to judicial review as to its
reasonableness. Dalia v. United States, 441 U.S. 238, 258 (1979); Tarpley_v.
Greene, 684 F.2d 1, 8 (D.C. Cir. 1982). Officers may face Section 1983 liability for

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 6 of 14

6
Finally, the defendants argue that the plaintiffs’ damages claims are insufficiently

specific. The assertion that the Complaint’s allegations of damages must be as specific as
its allegations pertaining to liability has no support in the law. It is the claim of liability
that is subject to the “reasonable specificity” requirement of Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009); not the
allegation of consequential damages. There is no legal basis for the defendants’ argument.

II. THE SEARCH OF 100 GRIST MILL ROAD WAS AKIN TO A
WARRANTLESS SEARCH

The Second Circuit has long held that if the search warrant is defective then the
search is tantamount to a warrantless search and is "per se" unconstitutional. See Zuniga-
Perez v. Sessions, 897 F.3d 114 (2d Cir. 2018), which states that “even where a warrant
has been issued, law enforcement agents are bound by its terms because a warrant generally
authorizes no more than what it expressly provides, to act unreasonably beyond the terms
of a warrant is akin to acting without a warrant at all." Jd. at 123, citing Simon v. City of
NY., 893 F.3d 83, 94 (2d Cir. 2018), See, also, Massachusetts v. Sheppard, 468 U.S. 981,
988, n.5 (1984) (“[A] warrant that fails to conform to the particularity requirement of the

Fourth Amendment is unconstitutional.”).

 

executing a warrant in an unreasonable manner."), See Duncan y. Bares, 592 F.2d
1336, 1338 (5 Cir. 1979) ("From the moment of entry until the moment of
departure, appellees’ conduct was subject to scrutiny for reasonableness under the
fourth amendment.")

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 7 of 14

7
The intrusion into an office is therefore governed by the normal Fourth Amendment

rule that “except in certain carefully defined classes of cases, a search of private property
without proper consent is ‘unreasonable’ unless it has been authorized by a valid search
warrant.” GM. Leasing v. United States, 429 U.S. 338, 358 (1977), citing Camara v.
Municipal Court, 387 U.S. 523, 528-29 (1967). The Warrant Clause of the Fourth
Amendment protects commercial buildings as well as private homes, and any opposition
to that mandate could not be defended in light of the Supreme Court's clear holdings to the
contrary. See, e.g., See v. City of Seattle, 387 U.S. 541 (1967); Go-Bart v, United States,
282 U.S. 344 (1931); Silverthorne Lumber v. United States, 251 U.S. 385 (1920). Nor can
it be claimed that corporations are without some Fourth Amendment rights. Go-Bart;
Silverthorne; Oklahoma Press Pub, v. Walling, 327 U.S. 186, 205-06 (1946); Hale vy.
Henkel, 201 U.S. 43, 75-76 (1906). Cf California Bankers v. Shultz, 416 U.S. 21 (1974);
Federal Trade Comm'n v. American Tobacco Co., 264 U.S. 298, 305-06 (1924); Wilson v.
United States, 221 U.S. 361, 375-76 (1911); Consolidated Rendering v. Vermont, 207 U.S.
541, 553-54 (1908).

To hold otherwise would belie the origin of the Fourth Amendment and the
American experience. An important forerunner of the first 10 Amendments to the United
States Constitution, the Virginia Bill of Rights, specifically opposed “general warrants,
whereby an officer or messenger may be commanded to search suspected places without

evidence of a fact committed.” The general warrant was a recurring point of contention in

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 8 of 14

8
the Colonies immediately preceding the Revolution. The particular offensiveness it

| engendered was acutely felt by the merchants and businessmen whose premises and
products were inspected for compliance with the several parliamentary revenue measures.
that most irtitated the colonists. “[T]he Fourth Amendment's commands grew in large
measure out of the colonists’ experience with the writs of assistance...[that] granted
sweeping power to customs officials and other agents of the King to search at large for
smuggled goods.” United States v. Chadwick, 433 U.S. 1, 7-8 (1977). See, also, G.M.
Leasing at 355. Against this background, it is untenable that the ban on warrantless
searches was not intended to shield places of business as well as of residence. Marshall v.
Barlow's, Inc., 436 U.S. 307, 311-13 (1978). As Justice Sotomayor observed:

“The Fourth Amendment was adopted specifically in response to the Crown's
practice of using general warrants and writs of assistance to search “suspected
places” for evidence of smuggling, libel, or other crimes. Boyd v. United States,
116 U.S. 616, 625-26 (1886). Early patriots railed against these practices as “the
worst instrument of arbitrary power” and John Adams later claimed that “the child
Independence was born” from colonists! opposition to their use. Id. at 625. The
fundamental purpose of the Fourth Amendment's warrant clause is “to protect
against all general searches. Go-Bart at 357. The Fourth Amendment “protects all,
those suspected or known to be offenders as well as the innocent.” Jd. And this
Court long ago recognized that efforts “to bring the guilty to punishment,
ptaiseworthy as they are, are not to be aided by the sacrifice of those great principles
established by years of endeavor and suffering which have resulted in their
embodiment in the fundamental law of the land.” Weeks v. United States, 232 U.S.
383, 393 (1914).” Messerschmidt v. Millender, 565 U.S. 535, 560, 571 (2012).

The plaintiffs have, in short, sufficiently alleged violations of their Fourth

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 9 of 14

9
Amendment rights by the individual named defendants. The suit is not barred by Heck and

it is permitted by Bivens. The Motion to Dismiss must be denied.

THE PLAINTIFF DANIEL CARPENTER

BY: /s/ (ct00215)
JOHN R. WILLIAMS (ct00215)
51 Elm Street
New Haven, CT 06510
203.562.9931
Fax: 203.776.9494
jrw@johnrwilliams.com

CERTIFICATION OF SERVICE

On the date above stated, a copy of the foregoing was filed electronically and served by
mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.

/sf (ct00215)
JOHN R. WILLIAMS

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 10 of 14

EXHIBIT
ONE

Unconstitutional Lynn Allen Search Warrant

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 11 of 14

\W~ 9A roy (JG.

 

AO 93 (Rev, 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Connecticut
In the Matter of the Search of ) _
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No,
The entirety of the premises located at 100 Grist Mill . )
Road in Simsbury, Connecticut, and more particularly 3

described in Attachment B

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer
for the government requests the search

An application by a federal law enforcement officer or an attorney
District of Connecticut

of the followiiig person or property located in the

(identify the person or describe the property fo be searched and give its location}: . /
The entirety of the premises located at 400 Grist Mill Road In Simsbury, Connecticut, and more parlicularly described

in Attachment B
The person or property to be searched, described above,

property ta be seized):
See Attachment D

is believed to conceal (identify the person or describe the

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

oroperty.
GM

YOU ARE COMMANDED to execute this warrant on or before \ |
"Hol to exceed 14 days}
pin the daytime 6:00 a.m. to 10 p.m. CT at any time in the day or night as] find reasonable cause has been

 

established.

d notice is authorized below, you must give a copy of the warrant and a receipt for the property

Unless delaye
the property was taken, or leave the copy and receipt at the

taken to the person from whom, or from whose premises,
place where the property was taken.
The officer executing this warrant, or an 0
inventory as required by law and promptly retum t
‘ Joan G. Margolis

ecution of the warrant, must prepare an

fficer present during the ex:
his warrant and inventory to United States Magistrate Judge

(name) ;

fication may have an adverse result listed in 18 U.S.C. § 2705 (except for delay

to delay notice to the person who, or whose property, will be
days (not fo exceed 30),

the later specific date of

C1 1 find that immediate noti
of trial), and authorize the officer executing this warrant

searched or seized (check the appropriate box) O for
i until, the facts justifying,

 

 

 

 

 

 

Date and time issued: shu\ wv. 12 4S pa !
4 cu { : Judge's signature

City and state: New Haven, CT Joan G. Margolis
. Printed name and litle

 
Case 3:14-cv-00741-SRU Document 67 Filed 03/01/21 Page 12 of 14

ey

EXHIBIT
TWO

Search Warrant deemed to be "Glaringly Deficient" by the
Second Circuit in In re 650 Fifth Avenue

 
GAS HS455799544-SBUD RORMEREREG” FibendIMA1121 PagesaDpea4

 

 

 

 

 

 

  
 

 

DEC-19-2008 12:37 ALAVI FOUNDATION P.@2/82
- AO ee -
‘(Revs SEARCH WARRANT ON WRITTEN AFFIDAVIT
8/97) Loon po
ee . ° TS TRICT |
Hutte) States BietrictGomt = |, _
ne SOUTHERN DI
QINITED STATES OF AMERICA| Q)S CHEAM e
doa . me, Ce TS agent ae tet ‘ mot Te: "SPECIAL.AGENT GEORGE.

ENNIS OR ANY AUTHORIZED
FEDERALAGENT.*

PREMISES located at 500 FIFTH AVENUE, SUITE
9320, NEW YORK, NEW YORK AND 500 FIFTH

AVENUE, FIRST LOWER LEVEL STORAGE |

AREA UNIT.25, NEW YORK, NEW YORK . . _

Atfidavit(s) having been made before me by Special Agent George Ennis that he has
_reason to believe that on the premises known-as

 

 

, .
‘ .

“800 FIFTH AVENUE, SUITE 2320, NEW YORK, EWYORK, AND 500 FIFTH AVENUE, FIRST LOWER
- LEVEL, STORAGE AREA UNIT 25, NEW YORK, NEW YORK, and any closed-ar locked containers
-. therein ‘ . Ly . u

* tm the Southern District of New York, there is now being cancealed property, namely

SEE ATTACHMENT:

 

and as | am satisfied that there is probable cause ta believe that the proparty so,describad
is being concealed on the person or premises abovie-ceséribed ang that the grounds: for
application for issuance of the search warrant exist as-stated in the supparting affidavit(s);

YOU ARE HEREBY COMMANDED to search on or before December 26, 2008 (not to
exceed 10 days) , upon receipt by a person within the premises specified of the package
described in the supporting affidavit, the person or place named above for the property
specified, serving this warrant and making the search (in the daytime. 6:00 A.M. ta, 10:00
P.M.) and if the property be found there to seize it, leaving a copy of this warrant and
receipt for the property taken, and prepare a written inventary of the property seized and |
promptly retum this warrant to an U.S. Magistrate Judge as required by law.

a rT SiGHATURE OF JUDGE GRU MAGETRATE? |, |, DATEITIMEASUIER
George J. Ennis, Jr. Tele At fe . . ne 49 a

Special Agent
Federal Bureau of Investigation

 

 

 

 

 

THEODORE H. KATZ
UNITED STATES , MAGISTRATE JHDOE
TOTAL P.@2

 

 

 
Ce a ROAR. DOQHHERER HIE CAOHE Rapesitoree™  e

Exhibit A
ITEMS TO BE SEIZED AT THE PREMISES

1. Any and all documents,* including contracts,
memoranda of understanding, partnership agreements, incorporation
documents, deeds, mortgages, loan documentation, rentals, leases,
records of payment, e-mails, letters, memoranda, or other
documents or records concerning or relating to the ownership of,
rental of, mortgaging of, or investing in the following entities:

Assa Corporation
-Assa Company Limited

650 Fifth Avenue Company

650 Fifth Avenue, New York, New York
, Bank Melli Iran

eoaa vo pp

2. Any and all documents concerning or relating to
financial books and records, bank accounts, disbursements, money
transfers or employment records of Assa Corporation; Assa Company
Limited; 650 Fifth Avenue Company; Bank Melli Iran; the Alavi
Foundation; or any of the officers and employees of these
entities,

3. Any and all computers; central processing units;
external and internal drives; external and internal storage
equipment or media; computerized data storage devices; hard disks
or floppy disks; CD-ROMs, hard disks, floppy disks; and related
ox connected computer or data storage equipment.

 

1 As used herein, the term "documents" means any and all
tangible forms of expression, in any language or. format,
including drafts or finished versions, originals, copies, or
annotated copies, however created, produced or stored (manually,
mechanically, electronically, electromagnetically, or otherwise),
including without limitation: books, papers, files, writings,
handwritten notes, typewritten notes, letters, correspondence,
memoranda, notebooks, ledgers, term sheets, telexes, telefaxes,
telephone message slips, tape récordings, magnetic tapes, digital
recordings, electronic recordings, photographs, computerized -
records stored on computer hard-drives, computer disks, computer
hard-drives, recorded telephone messages, recorded fax
transmissions, electronic mail messages, voice mail messages,
microform, and microfiche.

As used herein, "concerning" means relating to,
referring to, describing, evidencing, or constituting.

 
